DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 6, 7, 9, 12, 15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 7, and 19 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) which is considered indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claims recite broad recitations ("soft tissue," "hard tissue," "optimizations," etc.) followed by the phrase "in particular" and a narrower statement of the limitations.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) a required feature of the claims.
Claims 6, 9, and 15 recite "the virtual three-dimensional surface geometry" which lacks appropriate antecedent basis.  While the parent claims recite "three-dimensional virtual surface geometries," it is unclear which one of these multiple geometries is being referenced in the dependent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2019/0357997; hereinafter "Shi").
Regarding claim 1, Shi discloses A computer-implemented method for detecting three-dimensional surface geometries of real intraoral structures ("assign physical and/or geometrical properties to a 2D or 3D dental mesh model that are related to physical/geometrical properties of dental arches," para. 63), in which two-dimensional images of intraoral structures ("capture 2D images," para. 52) are converted into three-dimensional virtual surface geometries ("The results may include 3D virtual representations," para. 53), wherein pixels of the two-dimensional images are each partitioned into at least one segment ("segmentation can be performed by a computing system by evaluating data (such as a two-dimensional photo, a scan," para. 44; "perform image segmentation such as region growing on the initial segmentation result to fill all pixels in the region of interest and … output the final segmentation result," para. 64), each segment is assigned a label, each segment of a two-dimensional image corresponds to at least one type of real intraoral structure, there are at least two types of segment, each type of segment has a different label, and at least one of the labels represents teeth and tooth-like structures ("A segmented tooth model may 
Regarding claim 2, Shi discloses wherein the segmenting takes place by means of an artificial intelligence ("the image segmentation engine may implement a … machine learning algorithm," para. 88).
Regarding claim 3, Shi discloses wherein the types of intraoral structures include at least one of the following types: soft tissue, in particular the tongue, cheeks, and the like, hard tissue, in particular the gums, tooth-like structures, in particular the teeth or dentures that are modeled on teeth, artificial structures, which are recognizable as such, transitions between individual types of structures, remainder ("segmented tooth model," para. 40).
Regarding claim 4, Shi discloses wherein for each recorded tooth, a separate label is assigned ("assign tooth identifiers (e.g., universal tooth numbers)," para. 64).
Regarding claim 5, Shi discloses wherein at least one label is selected and only the segments with the selected label(s) are used to generate the virtual three-dimensional surface geometries ("the region of interest may be limited to the upper dental arch," para. 86).
Regarding claim 6, Shi discloses wherein the labels are also retained in the generated virtual three-dimensional surface geometry ("assign tooth identifiers (e.g., universal tooth numbers) to specific portions of a 2D or 3D dental mesh model," para. 64).
Regarding claim 7, Shi discloses wherein the retained labels are used for optimizations, in particular for a coloring of the model ("the methods and apparatuses described herein may be used to for tracking (e.g., progress tracking) during an orthodontic treatment," para. 14; "progress tracking" is considered an optimization because an orthodontist uses progress tracking to update a treatment plan).
Regarding claims 19 and 20, they are rejected using the same citations and for the same reasons as specified in the rejections of claims 3 and 4, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Johnson (US 2019/0333627).
Regarding claim 8, Shi does not disclose wherein in addition to the type of intraoral structure, the labels also include a probability that indicates how probable it is that a correct label has been assigned.
In the same art of labeling intraoral structures, Johnson teaches wherein in addition to the type of intraoral structure, the labels also include a probability that indicates how probable it is that a correct label has been assigned ("automatically determine what teeth are present in an intraoral X-Ray or camera image … The output of this embodiment is both a probability map indicating the likelihood of a pixel or sub-region of pixels belonging to the target structure (teeth), as well as locations for the teeth," para. 19).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the probabilistic teachings of Johnson to Shi.  The motivation would have been "Such an embodiment improves the process of labeling teeth in an image" (Johnson, para. 19).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Johnson (US 2019/0333627), and further in view of Fergie et al. (US 2019/0026900; hereinafter "Fergie").
Regarding claim 9, the combination of Shi and Johnson does not disclose wherein the probability of the label flows into a weighting of the three-dimensional virtual surface geometry.
In the same art of generating a 3D model from a labeled 2D image, Fergie teaches wherein the probability of the label flows into a weighting of the three-dimensional virtual surface geometry ("automatically modeling a three-dimensional space based on a two-dimensional image of the three-dimensional space … assigning a first likelihood value to the super-pixel boundary … assigning a second likelihood value to the super-pixel boundary … calculating the product of the first likelihood value and the second likelihood value; and assigning the product as a first weighting value to pixels of the super-pixel boundary," para. 8).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Fergie to the combination of Shi and Johnson.  The motivation would have been to improve the accuracy of the generated surface geometry.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Liu (US 2018/0270474).
Regarding claim 10, Shi does not disclose wherein the images are recorded while the structures are sequentially illuminated with one of at least two types of light.
In the same art of biomedical imaging, Liu discloses wherein the images are recorded while the structures are sequentially illuminated with one of at least two types of light ("the light emitter module 310 projects a red, green and blue wavelength sequentially, and the 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Liu to Shi.  The motivation would have been to increase the flexibility of the system by allowing for different imaging techniques/technologies.
Regarding claim 11, the combination of Shi and Liu renders obvious wherein the images are recorded while the structures are sequentially illuminated with one of three types of light and the three types of light are light that is projected in different colors ("the light emitter module 310 projects a red, green and blue wavelength sequentially, and the image detection module 320 captures 3 monochromatic images for red, green and blue reflectance, respectively," Liu, para. 104).
Regarding claim 12, the combination of Shi and Liu renders obvious wherein the segmenting is carried out ("segmentation can be performed" Shi, para. 44; "Image segmentation can be performed," Liu, para. 241) by the neural network ("artificial neural networks," Liu, para. 164) based on a reflected light intensity as a function of the projected color ("red, green and blue reflectance," Liu, para. 104).
Regarding claim 13, the combination of Shi and Liu renders obvious wherein one type of light is projected onto the intraoral structures in a structured way, particularly in the form of a pattern ("a light source that is modulated by a spatial light modulator to provide structured illumination," Liu, para. 137).
Regarding claim 14, Shi does not disclose wherein the images are taken using a monochrome sensor.
In the same art of biomedical imaging, Liu discloses wherein the images are taken using a monochrome sensor ("monochromatic imager," para. 104).
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Chukka et al. (US 2020/0342597; hereinafter "Chukka").
Regarding claim 15, Shi discloses wherein a region of the virtual three-dimensional surface geometry is updated by means of data from pixels, which correspond to the region and are from at least one two-dimensional image ("perform image segmentation such as region growing on the initial segmentation result to fill all pixels in the region of interest," para. 64; "The results may include 3D virtual representations," para. 53).
Shi does not disclose a detection is carried out as to how often the pixels have a particular label.
In the same art of biomedical imaging, Chukka teaches a detection is carried out as to how often the pixels have a particular label ("quantifying a number of pixels bearing each predictive label," para. 18).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chukka to Shi.  The motivation would have been for "improving the classification accuracy" (Chukka, para. 6).
Regarding claim 16, the combination of Shi and Chukka renders obvious wherein the detection of the label is carried out for each label ("each predictive label," Chukka, para. 18).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Martz et al. (US 2018/0303581; hereinafter "Martz").
Regarding claim 17, Shi discloses wherein the segmenting takes place by means of an artificial intelligence ("machine learning," para. 8).
Shi does not disclose the artificial intelligence is a neural network.
In the same art of segmenting dental structures using artificial intelligence, Martz teaches the artificial intelligence is a neural network ("the patient's teeth are identified using a neural network," para. 72).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Martz to Shi.  The motivation would have been to increase the accuracy and automation of the identification.
Regarding claim 18, Shi discloses wherein the segmenting takes place by means of an artificial intelligence ("machine learning," para. 8).
Shi does not disclose the artificial intelligence is a convolution neural network.
In the same art of segmenting dental structures using artificial intelligence, Martz teaches the artificial intelligence is a convolution neural network ("convolutional neural network," para. 76).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Martz to Shi.  The motivation would have been to increase the accuracy and automation of the identification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611